COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ernest Admoren-Nweke v. The State of Texas

Appellate case number:   01-19-01001-CR

Trial court case number: 1648314A

Trial court:             179th District Court of Harris County

       Appellant’s motion for en banc reconsideration is denied.

       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting for the En Banc Court


En Banc Court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: December 31, 2020